DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Acknowledgement is made to the amendment, filed 11/9/2021.  Claims 1-15 have been canceled.  Claims 23-28 have been newly added.  Claims 19 & 23-28 are pending.	

Election/Restrictions
2.	Applicant’s election without traverse of Group III in the reply filed on 11/9/2021 is acknowledged.

Information Disclosure Statement
3.	Acknowledgement is made to the information disclosure statements (IDS) submitted on 2/5/2020 & 10/25/2021.  The information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 19 & 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigelt et al. (US 2015/0351583 A1), hereinafter Weigelt.
Regarding claim 19, Weigelt discloses method of encoding preparation information, the method comprising forming a code on: 
a container (1 - cup) for a beverage preparation machine or foodstuff preparation machine, the container for containing beverage or foodstuff material [0023 & 0061]; or 
an attachment for attachment to the container or to a beverage preparation machine or foodstuff preparation machine; 
the method comprising: 
forming at least one reference configuration defining a virtual reference line of the code; defining a virtual encoding line intersecting the virtual reference line at an intersection point; forming a sequence of data units comprising at least two data units aligned at a distance from each other along the virtual encoding line for encoding a sequence of operations of the preparation information, each data unit of the sequence of data units encoding an operation of the sequence of operations [0038 & 0058]; and 
a relative position of each data unit in the sequence of data units encodes a nature of the operation and wherein a distance between each data unit and the virtual intersection point and/or a distance between each data unit and another, encodes a value of a condition for the performance of said operation [0038-0042 & 0058].
claim 23, Weigelt discloses the method according to Claim 19, wherein the virtual encoding line is a closed line, and the distance between each data unit and the virtual intersection point and/or the distance between each data unit and another data unit of the sequence of data units or of another sequence of data units is an angular distance measured from a center point [0010, 0014, & 0058].
	Regarding claim 24, Weigelt discloses the method according to Claim 19, wherein each data unit of the sequence of data units encodes an operation of the sequence of operations, wherein the operation is one of a group of operations comprising: starting injecting a liquid in the container; stopping injecting a liquid in the container; opening a spout of or in fluid connection with the container; closing a spout of or in fluid connection with the container; starting mixing beverage or foodstuff material contained in the container; and stopping mixing beverage or foodstuff material contained in the container [0012, 0013, 0023, & 0038-0042].  
	Regarding claim 25, Weigelt discloses the method according to Claim 19, wherein the distance between each data unit and the virtual intersection point and/or the distance between each data unit and another data unit of the sequence of data units or of another sequence of data units encodes a value of a condition for the performance of the operation, wherein the condition for the performance of operation is selected from the group consisting of: a duration, a volume, a temperature, a current intensity, and a voltage [0038-0042 & 0071-0074].  
	Regarding claim 26, Weigelt discloses the method according to Claim 19, wherein the code has a peripheral length of 600 - 1600 m [0011, 0014, & 0058].  
claim 27, Weigelt discloses the method according to Claim 19, wherein the container comprises a plurality of the codes arranged in a tessellating configuration [0010, 0014, & 0058].  
	Regarding claim 28, Weigelt discloses the method according to Claim 19, wherein the reference configuration comprises three reference units arranged at a vertices of a virtual triangle [0010, 0014, & 0058].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876